DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 02/01/2019 are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krasienko et al. (U.S. Patent No. 3,760,314).
With respect to claim 1, Krasienko et al., hereinafter referred to as “Krasienko,” teaches a stationary induction apparatus 10 (FIGs. 1-6) comprising: 
a core 14; 
a winding  (any winding 11-13) wound around the core; 

a lead wire support 22 device made of an insulator and supporting a lead wire (any lead wire of X1-X3 or H1-H3) drawn out from the winding, 
the lead wire support device being fixed to an inner wall 16of the tank, 
a creepage path from the lead wire to the inner wall including a first point (an arbitrary point at which the potential is lower) at which a creepage distance from the lead wire is a first distance, and a second point (an arbitrary point at which the potential is higher) at which the creepage distance from the lead wire is a second distance longer than the first distance, 
a potential at the second point being higher than a potential at the first point (col. 2, lines 55-62, col. 3, lines 14-20). The claim does not define the creepage path or the first and or second point position. Accordingly, with broadest reasonable claim interpretation, Krasienko teaches all the limitations of claim 1. 
With respect to claim 2, Krasienko teaches the stationary induction apparatus according to claim 1, wherein 
in a section from the first point to the second point of the creepage path, potential increases with increase in the creepage distance from the lead wire (col. 2, lines 55-62, col. 3, lines 14-20). Krasienko teaches the claimed structure. Therefore, the stationary induction apparatus of Krasienko would have the limitation of claim 2. 
With respect to claims 3 and 7, Krasienko teaches the stationary induction apparatus according to claims 1 and 2, respectively, wherein 
a spatial distance from the lead wire to the second point is shorter than a spatial distance from the lead wire to the first point (col. 2, lines 55-62, col. 3, lines 14-20). Again, the points as currently claimed is arbitrary. 
With respect to claims 8-11, Krasienko teaches the stationary induction apparatus according to claims 1-3, and 7, respectively, wherein 
the lead wire support device includes 

a fixing portion configured to fix the sandwiching and holding portion to the inner wall, and the first point and the second point are located at the fixing portion (col. 2, lines 55-62, col. 3, lines 14-20). 
With respect to claim 13, Krasienko teaches a lead wire support device 22 for fixing a lead wire (any lead wire of X1-X3 or H1-H3) of a winding (any winding 11-13) contained in a tank 17 to an inner wall 16 of the tank, 
a creepage path from the lead wire to the inner wall including a first point (an arbitrary point at which the potential is lower) at which a creepage distance from the lead wire is a first distance, and a second point (an arbitrary point at which the potential is higher) at which the creepage distance from the lead wire is a second distance longer than the first distance, 
a potential at the second point being higher than a potential at the first point  (col. 2, lines 55-62, col. 3, lines 14-20). The claim does not define the creepage path or the first and or second point position. Accordingly, with broadest reasonable claim interpretation, Krasienko teaches all the limitations of claim 13. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Krasienko, as applied to claim 1 above, in view of Archambault et al. (U.S. PG. Pub. No. 2004/0217836 A1).
With respect to claim 12, Krasienko teaches the stationary induction apparatus according to claim 1. Krasienko does not expressly teach 
a plurality of the lead wire support devices are aligned on the inner wall along a direction in which the lead wire extends, and 
first and second lead wire support devices adjacent to each other are disposed such that their respective bases face each other with the lead wire interposed therebetween, when viewed in the extension direction. 
Archambault et al., hereinafter referred to as “Archambault,” teaches a stationary induction apparatus (e.g. FIGs. 2-4), wherein
a plurality of the lead wire support devices (L shaped devices connected to connectors 50) are aligned on the inner wall along a direction in which the lead wire extends, and 
first and second lead wire support devices adjacent to each other are disposed such that their respective bases face each other with the lead wire interposed therebetween, when viewed in the extension direction (para. [0032]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the plurality of the lead wire support devices as taught by Archambault to the stationary induction apparatus of Krasienko to provide the required functionality.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.